          Case 2:19-cv-01495-NR Document 45 Filed 08/20/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 NATALIE VALLECORSA,                          )
                                              )      Case No. 2:19-cv-1495
                       Plaintiff,             )
                                              )      Honorable J. Nicholas Ranjan
        vs.                                   )
                                              )
 ALLEGHENY COUNTY, et al.,                    )
                                              )      JURY TRIAL DEMANDED
                       Defendants.            )


                                JOINT STIPULATION OF FACTS

The Parties in the above-captioned matter, by and through their respective counsel, file the

instant Joint Stipulation of Facts, as follows:


   1. Plaintiff, Natalie Vallecorsa, was hired by Allegheny County as a part-time

       telecommunications officer (TCO”) for the Allegheny County Emergency Services

       Department on November 17, 2014.

   2. Plaintiff, Natalie Vallecorsa, was transferred from a part-time TCO to a full-time TCO

       for the Allegheny County Emergency Services Department on September 6, 2015.

   3. On June 19, 2018, Antwon Rose, Jr., a 17-year-old Black man, was shot and killed by a

       White police officer in East Pittsburgh while fleeing a traffic stop.

   4. The shooting sparked protests and public demonstrations throughout the city of

       Pittsburgh and was the subject of local and national news coverage.

   5. On or about June 24, 2018, Plaintiff engaged in the attached Facebook exchange,

       attached as Exhibit A.

   6. On June 27, 2018, Plaintiff was terminated from her employment with Allegheny

       County.
Case 2:19-cv-01495-NR Document 45 Filed 08/20/21 Page 2 of 2
